DETAILED ACTION
Election/Restriction
1.  Restriction to the subject matter of the following groups is required under 35 U.S.C. §121, where this application contains claims directed to the following patentably distinct species of inventions: 
I. Species I subject matter (claims 2-15) drawn to an apparatus for processing a trade for a financial instrument, classified in G06Q 40/04. 
II. Species II subject matter (claim 16) drawn to a method for processing a trade for a financial instrument, classified in G06Q 40/06. 

2.  The species are independent or distinct because they are drawn to subject matter that does not exclusively overlap.  In addition, these species are not obvious variants of each other based on the current record.  For example, at a minimum: 
At least one limitation of Species I claims: (e.g., receive, via the network interface, data indicative of an order for an alternative trading system from a remote source, in which the order defines a side of a trade for a financial instrument; and in response to determining that the number of processor clock cycles has passed, query via the network interface a plurality of order management systems … , in which each respective order management system securely stores trading intentions of a respective buy-side participant of the alternative trading system) is not required by Species II claims
At least one limitation of Species II claims: (e.g., receiving, by at least one processor, data indicative of an order for an electronic exchange from a remote source, in which the order defines a side of a trade for a financial instrument; and determining, by the at least one processor, a number of processor clock cycles to utilize as a delay between receiving the data indicative of the order and searching secretly stored orders of liquidity for a matching order, in which the matching order defines the opposite side of the trade) is not required by Species I claims 

3.  Applicant is required under 35 U.S.C. §121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  There currently is no generic claim. 

4.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply, since there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply (see e.g., MPEP §808.02): 
 (a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
different text search string queries or search strategies based on differing claim scope);
(d) The prior art applicable to one invention are not be applicable to another invention in the restriction; 
(e) The inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(b), or pre-AIA  112, 2nd paragraph. 

5.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 C.F.R. §1.143) and (ii) identification of the claims which encompass the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. §1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.


6.  Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species that depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. §1.141. 

7.  Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be corrected in compliance with 37 C.F.R. §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 C.F.R. §1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. §1.17(i). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 toll free.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696